IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION (DAYTON)

CHARLES A. WALDREN CASE NO. 3:18-cv-00290-WHR

Plaintiff, : Removed from Common Pleas Court
of Montgomery County, Ohio
-VS- : Case No. 2017 CV 04415

ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY, et al.

Judge Walter H. Rice

AGREED ORDER OF
DISMISSAL WITH PREJUDICE
OF ALL REMAINING CLAIMS

Defendants.

Now come the parties, by and through their undersigned counsel, and hereby jointly agree
that all remaining claims in the above captioned litigation shall be and are hereby dismissed with
prejudice as all matters and controversies between the remaining parties have been resolved and

settled. The Court shall retain jurisdiction to enforce the terms of the settlement between the

ITISSOO RED.
i

Judge Walter H. Rice

parties, if necessary.

 

/s/Jennifer_K. Nordstrom
Jennifer K. Nordstrom (0066509)

Garvey Shearer Nordstrom, PSC
11260 Chester Road, Suite 320
Cincinnati, OH 45246

P: 513-445-3373

F: 866-675-3676

E: jnordstrom@gsn-law.com
Attorney for Plaintiff

Charles A. Waldren

/s/ Miranda Powell

J. Patrick Schomaker, Esq. (0076488)

Carmen Sarge, Esq. (0071913)

Miranda Powell, Esq. (0080100)

Rolfes Henry Co., L.P.A.

600 Vine Street, Suite 2600

Cincinnati, OH 45202

P: 513-579-0080

F: 513-579-0222

E: pschomaker@rolfeshenry.com
csarge@rolfeshenry.com
mpowell@rolfeshenry.com

Attorneys for Defendant Allstate Vehicle

and Property Insurance Company
